--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ohr Pharmaceuticals, Inc.  8-K [ohrpharma_8k-103111.htm]
 
Exhibit 10.22
 
 
Exhibit IA to Subscription Agreement
 
 
 
 
BROADBAND MARITIME INC.
 
AND
 
TRANSFER ONLINE, INC
 
 
WARRANT AGREEMENT
 
Dated __________  ____, 2006
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
AGREEMENT, dated this _____day of _______, 2006, between Broadband Maritime Inc.
(f/k/a Broadband Maritime of Delaware Inc.), a Delaware corporation (the
"Company"), and Transfer Online, Inc, as Warrant Agent (the "Warrant Agent").
 
WITNESSETH:
WHEREAS, a certain Subscription Agreement between the Company and certain
investors, dated as of September 29, 2006 (the "Subscription Agreement")
provides for (i) the offer (the "Offering") by the Company of up to an aggregate
of 250,000 shares (the "Shares") of Class A 5% Convertible Preferred Stock,
$0.0001 par value per share (the "Preferred Stock"), in units with 5-year
warrants exercisable to purchase an aggregate of up to 125,000,000 shares of
Common Stock of the Company (the "Common Stock") at $.02 per share (the "Unit
Warrants"), and (ii) in certain circumstances, the additional issuance by the
Company of up to an aggregate of 250,000 shares (the "New Shares") of Preferred
Stock in units with Unit Warrants exercisable to purchase an aggregate of up to
125,000,000 shares of Common Stock of the Company (the "New Common Stock") at
$.02 per share (the "New Unit Warrants");
 
WHEREAS, simultaneous with the first closing under the Subscription Agreement
(the "Closing"), the Company will (a) issue to each holder of Common Stock and
Preferred Stock (outstanding prior to the Closing) (the "Prior Stockholders"),
warrants in the same form as the Unit Warrants (the "Additional Issued
Warrants") to purchase that number of additional shares of Common Stock equal to
50% of the number of shares of Common Stock Owned by such Prior Stockholders,
and (b) reserve for issuance to any holders of warrants or options of the
Company (outstanding prior to the Closing), warrants in the same fault as the
Unit Warrants (the "Additional Issuable Warrants") to purchase that number of
additional shares of Common Stock equal to 50% of the number of shares of Common
Stock Owned by such holders (the "Prior Optionholders"), issuable upon valid
exercise (subject to vesting) of such warrants or options, as the case may be;
 
WHEREAS, the Unit Warrants, New Unit Warrants, Additional Issued Warrants and
the Additional Issuable Warrants are referred to collectively herein as the
"Warrants";
 
WHEREAS, the Company desires to provide for the issuance of certificates
representing the Warrants; and
 
WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance of
certificates representing the Warrants and certificates for shares of Common
Stock issued upon exercise of the of the Warrants.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth and for the purpose of defining the terms and provisions
of the Warrants and the certificates representing the Warrants and the
respective rights and obligations thereunder of the Company, the holders of
certificates representing the Warrants and the Warrant Agent, the parties hereto
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.       Definitions. As used herein, the following terms shall have the
following meanings, unless the context shall otherwise require:
 
"Common Stock" shall mean the Company's Common Stock, $0.0001 par value per
share.
 
"Corporate Office" shall mean the office of the Warrant Agent (or its successor)
which office is located on the date hereof at 317 SW Alder Street, Second Floor,
Portland, Oregon 97204.
 
"Exercise Date" shall mean, subject to the provisions of Section 5(b) hereof, as
to any Warrant, the date on which the Warrant Agent shall have received both (i)
the Warrant Certificate representing such Warrant, with the exercise form
thereon duly executed by the Registered Holder thereof or his attorney duly
authorized in writing, and (ii) payment in cash or by certified or bank check
made payable to the Warrant Agent for the account of the Company, of the amount
in lawful money of the United States of America equal to the applicable Purchase
Price in good funds.
 
"Fair Market Value" shall mean the value of a share of Common Stock as
determined in accordance with the following provisions:
 
(1) If the Common Stock is listed or admitted to unlisted trading privileges on
the NYSE or the AMEX or is traded on the NASDAQ/NM, the Fair Market Value of a
share of Common Stock shall be equal to the average of the closing sale price of
the Common Stock during the thirty (30) trading days immediately preceding the
date of the event which requires the determination of Fair Market Value on
whichever of such exchanges or NASDAQ/NM had the total highest daily trading
volume for the Common Stock during such thirty (30) day trading period.
 
(2) If the Common Stock is not listed or admitted to unlisted trading privileges
on either the NYSE or the AMEX and is not traded on NASDAQ/NM, but is quoted or
reported on NASDAQ, the Fair Market Value of a share of Common Stock shall be
the average of the last reported closing bid and asked prices (or the last sale
price, if then reported on NASDAQ) of the Common Stock during the thirty (30)
trading days immediately preceding the date of event which requires the
determination of Fair Market Value.
 
(3) If the Common Stock is not listed or admitted to unlisted trading privileges
on either of the NYSE or the AMEX and is not traded on NASDAQ/NM or quoted or
reported on NASDAQ, but is listed or admitted to unlisted trading privileges on
the BSE or another national securities exchange (other than the NYSE or the
AMEX), the Fair Market Value of a share of Common Stock shall be the average of
the closing sale
price of the Common Stock during the thirty (30) trading days immediately
preceding the date of the event which requires the determination of Fair Market
Value.
 
 
 

--------------------------------------------------------------------------------

 
 
(4) If the Common Stock is not listed or admitted to unlisted trading privileges
on any national securities exchange, or listed for trading on NASDAQ/NM or
quoted or reported on NASDAQ, but is traded in the over-the-counter market, the
Fair Market Value of a share of Common Stock shall be the average of the average
of the last reported bid and asked prices of the Common Stock reported by
National Quotation Bureau, Inc. for the thirty (30) trading days immediately
preceding the date of the event which requires the determination of Fair Market
Value.
 
(5) If the Common Stock is not listed or admitted to unlisted trading privileges
on any national securities exchange, or listed for trading on NASDAQ/NM or
quoted or reported on NASDAQ, and bid and asked prices of the Common Stock are
not reported by National Quotation Bureau, Inc., the Fair Market Value of a
share of Common Stock shall be an amount, not less than the book value thereof
as of the end of the most recently completed fiscal quarter of the company
ending prior to the date requiring a deteimination of fair market value,
determined in accordance with general accepted accounting principles,
consistently applied.
 
"Own" shall mean own beneficially as that term is defined in the rules and
regulations of the SEC.
 
"Purchase Price" shall mean $.02, subject to modification and adjustment as
provided in Section 8.
 
"Registered Holder" shall mean the person in whose name any certificate
representing the Warrants shall be registered on the books maintained by the
Warrant Agent pursuant to
Section 6.
 
"Subsidiary" or "Subsidiaries" shall mean any corporation or corporations, as
the case may be, of which stock having ordinary power to elect a majority of the
Board of Directors of such corporation (regardless of whether or not at the time
stock of any other class or classes of such corporation shall have or may have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned by the Company or by one or more Subsidiaries, or
by the Company and one or more Subsidiaries.
 
"Transfer Agent" shall mean Transfer Online, Inc, or its authorized successor.
 
"Warrant Agent" shall mean Transfer Online, Inc, or its authorized successor.
 
"Warrant Certificate" shall mean a certificate representing each of the Warrants
substantially in the forms annexed hereto as Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
"Warrant Exercise Date" shall mean (i) the date of Closing, with respect to the
Unit Warrants and the Additional Issued Warrants, and (ii) the date of issuance
with respect to the Additional Issuable Warrants and the New Unit Warrants.
 
"Warrant Expiration Date" shall mean 5:00 p.m. (New York time), on October,
2011,
or, if such date shall in the State of New York be a holiday or a day on which
banks are authorized to close, then 5:00 p.m. (New York time) on the next
following day which in the State of New York is not a holiday or a day on which
banks are authorized to close.
 
Section 2.      Warrants and Issuance of Warrant Certificates.
 
(a) Each Warrant shall initially entitle the Registered Holder of the Warrant
Certificate representing such Warrant to purchase at the Purchase Price therefor
from the Initial Warrant Exercise Date until the Warrant Expiration Date one
share of Common Stock upon the exercise thereof, subject to modification and
adjustment as provided in Section 8.
 
(b) The Company has executed and delivered to the Warrant Agent certificates
representing the Warrants, which shall be countersigned, issued and delivered by
the Warrant Agent upon the written order of the Company signed by its Chairman
of the Board or President and by its Treasurer or an Assistant Treasurer or its
Secretary or an Assistant Secretary.
 
(c) From time to time, up to the Warrant Expiration Date, as the case may be,
the Warrant Agent shall countersign and deliver Warrant Certificates in required
denominations of one or whole number multiples thereof to the person entitled
thereto in connection with any transfer or exchange permitted under this
Agreement. No Warrant Certificates shall be issued except (i) Warrant
Certificates initially issued hereunder, (ii) Warrant Certificates issued upon
any transfer or exchange of Warrants, (iii) Warrant Certificates issued in
replacement of lost, stolen, destroyed or mutilated Warrant Certificates
pursuant to Section 7 and (iv) at the option of the Company, Warrant
Certificates in such form as may be approved by its Board of Directors, to
reflect any adjustment or change in the Purchase Price or the number of shares
of Common Stock purchasable upon exercise of the Warrants.
 
Section 3.       Form and Execution of Warrant Certificates.
 
(a) The Warrant Certificates shall be substantially in the form annexed hereto
as Exhibit A (the provisions of which are hereby incorporated herein) and may
have such letters, numbers or other marks of identification or designation and
such legends, summaries or endorsements printed, lithographed or engraved
thereon as the Company may deem appropriate and as are not inconsistent with the
provisions of this Agreement, or as may be required to comply with any law or
with any rule or regulation made pursuant thereto or with any rule or regulation
of any stock exchange on which Warrants may be listed, or to conform to usage.
The
 
Warrant Certificates shall be dated the date of issuance thereof (whether upon
initial issuance, transfer, exchange or in lieu of mutilated, lost, stolen or
destroyed Warrant Certificates).
 
(b) Warrant Certificates shall be executed on behalf of the Company by its
Chairman of the Board or President and by its Treasurer or an Assistant
Treasurer or its Secretary or an Assistant Secretary, by manual signatures or by
facsimile signatures printed thereon, and shall have imprinted thereon a
facsimile of the Company's seal. Warrant Certificates shall be manually
countersigned. In case any officer of the Company who shall have signed any of
the Warrant Certificates shall cease to be such officer of the Company before
the date of issuance of the Warrant Certificates or before countersignature by
the Warrant Agent and issue and delivery thereof, such Warrant Certificates,
nevertheless, may be countersigned by the Warrant Agent, issued and delivered
with the same force and effect as though the person who signed such Warrant
Certificates had not ceased to be such officer of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.    Exercise.
 
(a) Warrants in denominations of one or whole number multiples thereof may he
exercised commencing at any time on or after the Initial Warrant Exercise Date,
but not after the Warrant Expiration Date, upon the teens and subject to the
conditions set forth herein (including the provisions set forth in Sections 4(b)
and 5 hereof) and in the applicable Warrant Certificate. A Warrant shall be
deemed to have been exercised immediately prior to the close of business on the
Exercise Date, provided that the Warrant Certificate representing such Warrant,
with the exercise form thereon duly executed by the Registered Holder thereof or
his attorney duly authorized in writing, together with payment in cash or by
check made payable to the Company, of an amount in lawful money of the United
States of America equal to the applicable Purchase Price has been received in
good funds by the Warrant Agent. The person entitled to receive the securities
deliverable upon such exercise shall be treated for all purposes as the holder
of such securities as of the close of business on the Exercise Date. As soon as
practicable on or after the Exercise Date and in any event within five business
days after having received authorization from the Company, the Warrant Agent on
behalf of the Company shall cause to be issued to the person or persons entitled
to receive the same a Common Stock certificate or certificates for the shares of
Common Stock deliverable upon such exercise, and the Warrant Agent shall deliver
the same to the person or persons entitled thereto. Upon the exercise of any
Warrant, the Warrant Agent shall promptly notify the Company in writing of such
fact and of the number of securities delivered upon such exercise and shall
cause all payments of an amount in cash or by check made payable to the order of
the Company, equal to the Purchase Price, to be deposited promptly in the
Company's bank account.
 
(b) In addition to the method of payment set forth in Section 4(a) and in lieu
of any cash payment required thereunder, the Registered Holder(s) of the
Warrants shall have the right at any time and from time to time to exercise the
Warrants in full or in part by surrendering shares of Common Stock or Warrants
in the manner and at the place specified in Section 4(a) as payment of the
aggregate Purchase Price per share for the Warrants to be exercised. The number
of Warrants or shares of Common Stock to be surrendered in payment of the
aggregate Purchase Price for the Warrants to be exercised shall be determined by
multiplying the number of Warrants to be exercised by the Purchase Price per
share, and then dividing the product thereof by an amount equal to the Fair
Market Value per share of Common Stock on the date that all documents and
instruments required to be delivered or surrendered to the Company for exercise
of the Warrant have been so delivered or surrendered.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The Company shall not be required to issue fractional shares upon the
exercise of Warrants. Warrants may only be exercised in such multiples as are
required to permit the issuance by the Company of one or more whole shares. If
one or more Warrants shall be presented for exercise at the same time by the
same Registered Holder, the number of whole shares which shall be issuable upon
such exercise thereof shall be computed on the basis of the aggregate number of
shares purchasable on exercise of the Warrants so presented. If any fraction of
a share would, except for the provisions provided herein, be issuable on the
exercise of any Warrant (or specified portion thereof), the Company shall pay an
amount in cash equal to such fraction multiplied by the then current Fair Market
Value of a share of Common Stock.
 
Section 5.     Reservation of Shares; Listing; Payment of Taxes; etc.
 
(a) The Company covenants that it will at all times reserve and keep available
out of its authorized Common Stock, solely for the purpose of issue upon
exercise of Warrants, such number of shares of Common Stock as shall then be
issuable upon the exercise of all outstanding Warrants. The Company covenants
that all shares of Common Stock which shall be issuable upon exercise of the
Warrants shall, at the time of delivery thereof, be duly and validly issued and
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens and charges with respect to the issue thereof, and that upon
issuance such shares shall be listed on each securities exchange, if any, on
which the other shares of outstanding Common Stock of the Company are then
listed.
 
(b) The Company covenants that if any securities to be reserved for the purpose
of exercise of Warrants hereunder require registration with, or approval of, any
governmental authority under any federal securities law before such securities
may be validly issued or delivered upon such exercise, then the Company will
file a registration statement under the federal securities laws or a post
effective amendment, use its best efforts to cause the same to become effective
and use its best efforts to keep such registration statement current while any
of the Warrants are outstanding and deliver a prospectus which complies with
Section 10(a)(3) of the Securities Act of 1933, as amended, (the "Act"), to the
Registered Holder exercising the Warrant (except, if in the opinion of counsel
to the Company, such registration is not required under the federal securities
law or if the Company receives a letter from the staff of the Securities and
Exchange Commission (the "Commission") stating that it would not take any
enforcement action if such registration is not effected). The Company will use
best efforts to obtain appropriate approvals or registrations under state "blue
sky" securities laws. With respect to any such securities, however, Warrants may
not be exercised by, or shares of Common Stock issued to, any Registered Holder
in any state in which such exercise would be unlawful.
 
(c) The Company shall pay all documentary, stamp or similar taxes and other
governmental charges that may be imposed with respect to the issuance of
Warrants, or the issuance or delivery of any shares of Common Stock upon
exercise of the Warrants; provided, however, that if shares of Common Stock are
to be delivered in a name other than the name of the Registered Holder of the
Warrant Certificate representing any Warrant being exercised, then no such
delivery shall be made unless the person requesting the same has paid to the
Warrant Agent the amount of transfer taxes or charges incident thereto, if any.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) The Warrant Agent is hereby irrevocably authorized as the Transfer Agent to
requisition from time to time certificates representing shares of Common Stock
or other securities required upon exercise of the Warrants, and the Company will
comply with all such requisitions.
 
Section 6.     Exchange and Registration of Transfer.
 
(a) Warrant Certificates may be exchanged for other Warrant Certificates
representing an equal aggregate number of Warrants or may be transferred in
whole or in part. Warrant Certificates to be so exchanged shall be surrendered
to the Warrant Agent at its Corporate Office, and the Company shall execute and
the Warrant Agent shall countersign, issue and deliver in exchange therefor the
Warrant Certificate or Certificates which the Registered Holder making the
exchange shall be entitled to receive.
 
(b) The Warrant Agent shall keep, at such office, books in which, subject to
such reasonable regulations as it may prescribe, it shall register Warrant
Certificates and the transfer thereof. Upon due presentment for registration of
transfer of any Warrant Certificate at such office, the Company shall execute
and the Warrant Agent shall issue and deliver to the transferee or transferees a
new Warrant Certificate or Certificates representing an equal aggregate number
of Warrants.
 
(c) With respect to any Warrant Certificates presented for registration or
transfer, or for exchange or exercise, the subscription or exercise form, as the
case may be, on the reverse thereof shall be duly endorsed or be accompanied by
a written instrument or instruments of transfer and subscription, in form
satisfactory to the Company and the Warrant Agent, duly executed by the
Registered Holder thereof or his attorney duly authorized in writing.
 
(d) No service charge shall be made for any exchange or registration of transfer
of Warrant Certificates. However, the Company may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection therewith.
 
(e) All Warrant Certificates surrendered for exercise or for exchange shall be
promptly canceled by the Warrant Agent.
 
(f) Prior to due presentment for registration or transfer thereof, the Company
and the Warrant Agent may deem and treat the Registered Holder of any Warrant
Certificate as the absolute owner thereof of each Warrant represented thereby
(notwithstanding any notations of ownership or writing thereon made by anyone
other than the Company or the Warrant Agent) for all purposes and shall not be
affected by any notice to the contrary.
 
Section 7.      Loss or Mutilation. Upon receipt by the Company and the Warrant
Agent of evidence satisfactory to them of the ownership of and the loss, theft,
destruction or mutilation of any Warrant Certificate and (in the case of loss,
theft or destruction) of indemnity satisfactory to them, and (in case of
mutilation) upon surrender and cancellation thereof, the Company shall execute
and the Warrant Agent shall countersign and deliver in lieu thereof a new
Warrant Certificate representing an equal aggregate number of Warrants.
Applicants for a substitute Warrant Certificate shall also comply with such
other reasonable regulations and pay such other reasonable charges as the
Warrant Agent may prescribe.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.      Adjustment of Purchase Price and Number of Shares Deliverable.
 
(a) Except as hereinafter provided, in the event the Company shall, at any time
or from time to time after the date hereof, issue any shares of Common Stock as
a stock dividend to the holders of Common Stock, or subdivide or combine the
outstanding shares of Common Stock into a greater or lesser number of shares
(any such issuance, subdivision or combination being herein called a "Change of
Shares"), then, and thereafter upon each further Change of Shares, the Purchase
Price for the Warrants (whether or not the same shall be issued and outstanding)
in effect immediately prior to such Change of Shares shall be changed to a price
(including any applicable fraction of a cent to the nearest cent) determined by
dividing (i) the sum of (A) the total number of shares of Common Stock
outstanding immediately prior to such Change of Shares, multiplied by the
Purchase Price in effect immediately prior to such Change of Shares and (B) the
consideration, if any, received by the Company upon such sale, issuance,
subdivision or combination, by (ii) the total number of shares of Common Stock
immediately after issuance, subdivision or such Change of Shares; provided,
however, that in no event shall the Purchase Price be adjusted pursuant to this
computation to an amount in excess of the Purchase Price in effect immediately
prior to such computation, except in the case of a combination of outstanding
shares of Common Stock. For the purposes of any adjustment to be made in
accordance with this Section 8(a), the Shares of Common Stock issuable by way of
dividend or other distribution on any stock of the Company shall be deemed to
have been issued immediately after the opening of business on the day following
the record date for the determination of shareholders entitled to receive such
dividend or other distribution and shall be deemed to have been issued without
consideration.
 
(b) Upon each adjustment of the Purchase Price pursuant to this Section 8, the
number of shares of Common Stock purchasable upon the exercise of each Warrant
shall be the number derived by multiplying the number of shares of Common Stock
purchasable immediately prior to such adjustment by the Purchase Price in effect
prior to such adjustment and dividing the product so obtained by the applicable
adjusted Purchase Price.
 
(c) In case of any reclassification or change of outstanding shares of Common
Stock issuable upon exercise of the Warrants (other than a change in par value,
or from par value to no par value, or from no par value to par value or as a
result of a subdivision or combination), or in case of any consolidation or
merger of the Company with or into another corporation (other than a merger with
a Subsidiary in which merger the Company is the continuing corporation and which
does not result in any reclassification or change of the then outstanding shares
of Common Stock or other capital stock issuable upon exercise of the Warrants
(other than a change in par value, or from par value to no par value, or from no
par value to par value or as a result of subdivision or combination)) or in case
of any sale or conveyance to another corporation of the property of the Company
as an entity, then, as a condition of such reclassification, change,
consolidation, merger, sale or conveyance, the Company, or such successor or
purchasing corporation, as the case may be, shall make lawful and adequate
provision whereby the Registered Holder of each Warrant then outstanding shall
have the right thereafter to receive on exercise of such Warrant the kind and
amount of securities and property receivable upon such reclassification, change,
consolidation, merger, sale or conveyance by a holder of the number of
securities issuable upon exercise of such Warrant immediately prior to such
reclassification, change, consolidation, merger, sale or conveyance and shall
forthwith file at the Corporate Office of the Warrant Agent a statement signed
by its President or a Vice President and by its Treasurer or an Assistant
Treasurer or its Secretary or an Assistant Secretary evidencing such provision.
Such provisions shall include provision for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in Section 8(a)
and (b). The above provisions of this Section 8(c) shall similarly apply to
successive reclassifications and changes of shares of Common Stock and to
successive consolidations, mergers, sales or conveyances.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Irrespective of any adjustments or changes in the Purchase Price or the
number of shares of Common Stock purchasable upon exercise of the Warrants, the
Warrant Certificates theretofore and thereafter issued shall, unless the Company
shall exercise its option to issue new Warrant Certificates pursuant to Section
2(e) hereof, continue to express the Purchase Price per share and the number of
shares purchasable thereunder as the Purchase Price per share.
 
(e) After each adjustment of the Purchase Price pursuant to this Section 8, the
Company will promptly prepare a certificate signed by the Chairman or President,
and by the Treasurer or an Assistant Treasurer or the Secretary or an Assistant
Secretary, of the Company setting forth: (i) the Purchase Price as so adjusted,
(ii) the number of shares of Common Stock purchasable upon exercise of each
Warrant, after such adjustment, and (iii) a brief statement of the facts
accounting for such adjustment. The Company will promptly file such certificate
with the Warrant Agent and cause a brief summary thereof to be sent by ordinary
first class mail to each Registered Holder at his last address as it shall
appear on the registry books of the Warrant Agent. No failure to mail such
notice nor any defect therein or in the mailing thereof shall affect the
validity thereof except as the Registered Holder to whom the Company failed to
mail such notice, or except as to the Registered Holder whose notice was
defective. The affidavit of an officer of the Warrant Agent or the Secretary or
an Assistant Secretary of the Company that such notice has been mailed shall, in
the absence of fraud, be prima facie evidence of the facts stated therein.
 
(f) No adjustment of the Purchase Price shall be made as a result of or in
connection with any Change of Shares if the amount of said adjustment shall be
less than $.001, provided, however, that in such case, any adjustment that would
otherwise be required then to be made shall be carried forward and shall be made
at the time of and together with the next subsequent adjustment that shall
amount, together with any adjustment so carried forward, to at least $.001 In
addition, Registered Holders shall not be entitled to cash dividends paid by the
Company prior to the exercise of any Warrant or Warrants held by them.
 
Section 9.      Concerning the Warrant Agent.
 
(a) The Warrant Agent acts hereunder as agent and in a ministerial capacity for
the Company, its duties shall be determined solely by the provisions hereof. The
Warrant Agent shall not, by issuing and delivering Warrant Certificates or by
any other act hereunder, be deemed to make any representations as to the
validity or value or authorization of the Warrant Certificates or the Warrants
represented thereby or of any securities or other property delivered upon
exercise of any Warrant or whether any stock issued upon exercise of any Warrant
is fully paid and non-assessable.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Warrant Agent shall not at any time be under any duty or responsibility
to any holder of Warrant Certificates to make or cause to be made any adjustment
of the Purchase Price provided in this Agreement, or to determine whether any
fact exists which may require any such adjustment, or with respect to the nature
or extent of any such adjustment, when made, or with respect to the method
employed in making the same. It shall not (i) be liable for any recital or
statement of fact contained herein or for any action taken, suffered or omitted
by it in reliance on any Warrant Certificate or other document or instrument
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties, (ii) be responsible for any failure on the part
of the Company to comply with any of its covenants and obligations contained in
this Agreement or in any Warrant Certificate, or (iii) be liable for any act or
omission in connection with this Agreement except for its own gross negligence
or willful misconduct.
 
(c) The Warrant Agent may at any time consult with counsel satisfactory to it
(who may be counsel for the Company) and shall incur no liability or
responsibility for any action taken, suffered or omitted by it in good faith in
accordance with the opinion or advice of such counsel.
 
(d) Any notice, statement, instruction, request, direction, order or demand of
the Company shall be sufficiently evidenced by an instrument signed by the
Chairman of the Board of Directors or President (unless other evidence in
respect thereof is herein specifically prescribed). The Warrant Agent shall not
be liable for any action taken, suffered or omitted by it in accordance with
such notice, statement, instruction, request, direction, order or demand.
 
(e) The Company agrees to pay the Warrant Agent reasonable compensation for its
services hereunder and to reimburse it for its reasonable expenses hereunder;
the Company further agrees to indemnify the Warrant Agent and save it hannless
against any and all losses, expenses and liabilities, including judgments, costs
and counsel fees, for anything done or omitted by the Warrant Agent in the
execution of its duties and powers hereunder except losses, expenses and
liabilities arising as a result of the Warrant Agent's gross negligence or
willful misconduct.
 
(f) The Warrant Agent may resign its duties and be discharged from all further
duties and liabilities hereunder (except liabilities arising as a result of the
Warrant Agent's own gross negligence or willful misconduct), after giving 30
days' prior written notice to the Company. At least 15 days prior to the date
such resignation is to become effective, the Warrant Agent shall cause a copy of
such notice of resignation to be mailed to the Registered Holder of each Warrant
Certificate at the Company's expense. Upon such resignation the Company shall
appoint in writing a new warrant agent. If the Company shall fail to make such
appointment within a period of 30 days after it has been notified in writing of
such resignation by the resigning Warrant Agent, then the Registered Holder of
any Warrant Certificate may apply to any court of competent jurisdiction for the
appointment of a new warrant agent. Any new warrant agent, whether appointed by
the Company or by such a court, shall be a bank or trust company having a
capital and surplus, as shown by its last published report to its stockholders,
of not less than $10,000,000 or a stock transfer company doing business in the
State of New York. After acceptance in writing of such appointment by the new
warrant agent is received by the Company, such new warrant agent shall be vested
with the same powers, rights, duties and responsibilities as if it had been
originally named herein as the warrant agent, without any further assurance,
conveyance, act or deed; but if for any reason it shall be necessary or
expedient to execute and deliver any further assurance, conveyance, act or deed,
the same shall be done at the expense of the Company and shall be legally and
validly executed and delivered by the resigning Warrant Agent. Not later than
the effective date of any such appointment the Company shall file notice thereof
with the resigning Warrant Agent and shall forthwith cause a copy of such notice
to be mailed to the Registered Holder of each Warrant Certificate.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Any corporation into which the Warrant Agent or any new warrant agent may be
converted or merged, any corporation resulting from any consolidation to which
the Warrant Agent or any new warrant agent shall be a party, or any corporation
succeeding to the corporate trust business of the Warrant Agent or any new
warrant agent shall be a successor warrant agent under this Agreement without
any further act, provided that such corporation is eligible for appointment as
successor to the Warrant Agent under the provisions of the preceding paragraph.
Any such successor warrant agent shall promptly cause notice of its succession
as warrant agent to be mailed to the Company and to the Registered Holders of
each Warrant Certificate.
 
(h) The Warrant Agent, its subsidiaries and affiliates, and any of its or their
officers or directors, may buy and hold or sell Warrants or other securities of
the Company and otherwise deal with the Company in the same manner and to the
same extent and with like effect as though it were not Warrant Agent. Nothing
herein shall preclude the Warrant Agent from acting in any other capacity for
the Company or for any other legal entity.
 
(i) The Warrant Agent shall retain for a period of two years from the date of
exercise any Warrant Certificate received by it upon such exercise.
 
Section 10. Modification of Agreement. The Warrant Agent and the Company may by
supplemental agreement make any changes or corrections in this Agreement (i)
that they shall deem appropriate to cure any ambiguity or to correct any
defective or inconsistent provision or manifest mistake or error herein
contained; or (ii) that they may deem necessary or desirable and which shall not
adversely affect the interests of the holders of Warrant Certificates; provided,
however, that this Agreement shall not otherwise be modified, supplemented or
altered in any respect except with the consent in writing of the Registered
Holders representing not less than 51% of the Warrants then outstanding;
provided, further, that no change in the number or nature of the securities
purchasable upon the exercise of any Warrant, or to increase the Purchase Price
therefor, shall be made without the consent in writing of the Registered Holder
of the Warrant Certificate.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.      Notices.  All notices, requests, consents and other
communications hereunder shall be in writing and shall be deemed to have been
made when delivered or mailed first-class postage prepaid, or delivered to a
telegraph office for transmission as follows:
 
(i) if to the Registered Holder of a Warrant Certificate, at the address of such
holder as shown on the registry books maintained by the Warrant Agent;
 
(ii) if to the Company at:
 
Broadband Maritime Inc.
61 Broadway, Suite 1905
New York, New York 10006
Attention: Mary Ellen Kramer, President
Telephone: 212-430-6369
Fax number: 212-898-1221
 
with a copy to:
 
McLane, Graf, Raulerson & Middleton
City Hall Plaza
900 Elm Street
Manchester, NH 03105-0326
Attention: Daniel Norris
Telephone:   603-628-1408
Fax number:  603-625-5650
 
or at such other address as may have been furnished to the Warrant Agent in
writing by the Company; and
 
(iii) if to the Warrant Agent, at its Corporate Office.
 
Section 12.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to
conflicts of laws.
 
Section 13.   Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company, the Warrant Agent and their respective successors
and assigns and the holders from time to time of Warrant Certificates or any of
them. Except as hereinafter stated, nothing in this Agreement is intended or
shall be construed to confer upon any other person any right, remedy or claim or
to impose upon any other person any duty, liability or obligation.
 
Section 14.  Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or any other provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 15.     Headings.  The headings of the sections of this Agreement are
for convenience and shall not by themselves determine the interpretation of this
Agreement.
 
Section 16.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
duly executed as of the date first above written.
 
[SEAL]
 
 

BROADBAND MARITIME INC.   TRANSFER ONLINE, INC, as Warrant Agent                
          By:     By:       Name:           Title:                    

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
FORM OF WARRANTS
 
[Face]
 
[Upper Left Corner]
 
EXERCISABLE ON OR BEFORE, AND VOID AFTER, 5:00 P.M. EASTERN TIME, OCTOBE , 2011.
 
[Center]
 
or registered assigns (the "Registered Holder") is the owner of the number of
Warrants (the "Warrants") specified above. Each Warrant initially entitles the
Registered Holder to purchase, subject to the terms and conditions set forth in
this Certificate and the Warrant Agreement (as hereinafter defined), one fully
paid and nonassessable share of Common Stock, $0.0001 par value, of Broadband
Maritime Inc., a Delaware corporation (the "Company"), at any time on or before
the Expiration Date (as hereinafter defined) upon the presentation and surrender
of this Warrant Certificate with the Subscription Form on the reverse hereof
duly executed, at the corporate office of Transfer Online, Inc., 317 S.W. Alder
Street, Second Floor, Portland, Oregon 97204, as Warrant Agent, or its successor
(the "Warrant Agent"), accompanied by payment of $0.02 per share, subject to
adjustment (the "Purchase Price"), in lawful money of the United States of
America in cash or by certified or bank check made payable to the Company.
 
This Warrant Certificate and each Warrant represented hereby are issued pursuant
to and are subject in all respects to the terms and conditions set forth in the
Warrant Agreement (the "Warrant Agreement"), dated October __, 2006, by and
between the Company and the Warrant Agent.
 
In the event of certain contingencies provided for in the Warrant Agreement, the
Purchase Price and the number of shares of Common Stock subject to purchase upon
the exercise of each Warrant represented hereby are subject to modification or
adjustment.
 
Each Warrant represented hereby is exercisable at the option of the Registered
Holder, but no fractional shares will be issued. In the case of the exercise of
less than all of the Warrants represented hereby, the Company shall cancel this
Warrant Certificate upon the surrender hereof and shall execute and deliver a
new Warrant Certificate or Warrant Certificates of like tenor, which the Warrant
Agent shall countersign, for the balance of such Warrants.
 
The term "Expiration Date" shall mean 5:00 p.m. (New York time) on October __,
2011. If such date shall in the State of New York be a holiday or a day on which
the banks are authorized to close, then the Expiration Date shall mean 5:00 p.m.
(New York time) the next following day which in the State of New York is not a
holiday or a day on which banks are authorized to close.
 
 
 

--------------------------------------------------------------------------------

 
 
This Warrant Certificate is exchangeable, upon the surrender hereof by the
Registered Holder at the corporate office of the Warrant Agent, for a new
Warrant Certificate or Warrant Certificates of like tenor representing an equal
aggregate number of Warrants, each of such new Warrant Certificates to represent
such number of Warrants as shall be designated by such Registered Holder at the
time of such surrender. Upon due presentment and payment of any tax or other
charge imposed in connection therewith or incident thereto, for registration of
transfer of this Warrant Certificate at such office, a new Warrant Certificate
or Warrant Certificates representing an equal aggregate number of Warrants will
be issued to the transferee in exchange therefor, subject to the limitations
provided in the Warrant Agreement.
 
Prior to the exercise of any Warrant represented hereby, the Registered Holder
shall not be entitled to any rights of a stockholder of the Company, including,
without limitation, the right to vote or to receive dividends or other
distributions, and shall not be entitled to receive any notice of any
proceedings of the Company, except as provided in the Warrant Agreement.
 
Prior to due presentment for registration of transfer hereof, the Company and
the Warrant Agent may deem and treat the Registered Holder as the absolute owner
hereof and of each Warrant represented hereby (notwithstanding any notations of
ownership or writing hereon made by anyone other than a duly authorized officer
of the Company or the Warrant Agent) for all purposes and shall not be affected
by any notice to the contrary, except as provided in the Warrant Agreement. This
Warrant Certificate shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to conflicts of laws.
 
This Warrant Certificate is not valid unless countersigned by the Warrant Agent.
 
IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed, manually or in facsimile by two of its officers thereunto duly
authorized and a facsimile of its corporate seal to be imprinted hereon.
 
Dated: ______, 2006
 
 
 
 
[SEAL]
BROADBAND MARITIME INC.
                By:            
, President
                        By:            
, Secretary
           

 
COUNTERSIGNED:
 
TRANSFER ONLINE, INC. as Warrant Agent
 
 

By:     Name:     Title:    

 
 
 
 

--------------------------------------------------------------------------------

 
                                                                 
                                                                 
SUBSCRIPTION FORM
 
To Be Executed by the Registered Holder
 
in Order to Exercise Warrants
 
The undersigned Registered Holder hereby irrevocably elects to exercise Warrants
represented by this Warrant Certificate, and to purchase the securities issuable
upon the exercise of such Warrants, and requests that certificates for such
securities shall be issued in name of
 
PLEASE INSERT SOCIAL SECURITY
OR OTHER IDENTIFYING NUMBER
 

                                         
(please print or type name and address)

 
 
and be delivered to
 
 

                                         
(please print or type name and address)

 
and if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant Certificate for the balance of such
Warrants be registered in the name of, and delivered to, the Registered Holder
at the address stated below.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ASSIGNMENT
 
To Be Executed by the Registered Holder
 
in Order to Assign Warrants
 
FOR VALUE RECEIVED, _______________________, hereby sells, assigns and transfers
unto
 
 
PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER
 

                                         
(please print or type name and address)

 
 
________________________________of the Warrants represented by this Warrant
Certificate, and hereby irrevocably constitutes and
appoints _____________________________ Attorney to transfer this Warrant
Certificate of the Company, with full power of substitution in the premises.
 
 

            Dated:     X                                        

                                 
 
THE SIGNATURE TO THE ASSIGNMENT OR THE SUBSCRIPTION FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER AND MUST BE
GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION WITH MEMBERSHIP IN AN APPROVED
SIGNATURE MEDALLION PROGRAM PURSUANT TO SEC RULE I7Ad-15.
 
 

--------------------------------------------------------------------------------